MEMORANDUM **
Atlas Valentino Lomeli appeals from the 36-month sentence imposed upon revocation of supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
*282Lomeli contends that the district court erred at sentencing by placing special emphasis on the criminal conduct underlying his revocation, and by improperly seeking to punish him for such conduct. The record reflects that the district court sentenced Lomeli pursuant to factors that are appropriate under 18 U.S.C. § 3583(e). See United States v. Simtob, 485 F.3d 1058, 1062-63 (9th Cir.2007). Accordingly, the district court did not err and the sentence imposed upon revocation is reasonable. See id. at 1061.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.